        Case 2:21-cv-00310-TLN-JDP Document 8 Filed 04/15/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT

 8                     FOR THE EASTERN DISTRICT OF CALIFORNIA

 9                                      SACRAMENTO DIVISION

10   EMILY MATIS, an individual,                   Case No. 2:21-cv-00310-TLN-JDP
11
                           Plaintiff,              ORDER GRANTING JOINT
12                                                 STIPULATION TO ARBITRATE
           v.                                      CLAIMS AND DISMISS LAWSUIT
13

14   RES-CARE CALIFORNIA, INC.,
     which will do business in California          Complaint filed: December 29, 2020
15
     as RCCA SERVICES, a Delaware
16   Corporation; and Does 1 through 100
     inclusive,
17

18                         Defendants.
19

20         Plaintiff Emily Matis and Defendant Res-Care California, Inc. (collectively, the
21   “Parties”) have filed a Joint Stipulation to Arbitrate Claims and Dismiss Lawsuit
22   (“Stipulation”). Pursuant to the Stipulation, and for GOOD CAUSE shown, the
23   Stipulation is GRANTED. All clams shall be submitted to binding, non-judicial
24   arbitration pursuant to the Parties’ agreement and this case is dismissed without
25   prejudice.
26

27   DATED: April 14, 2021
                                                               Troy L. Nunley
28                                                             United States District Judge
                                                     1
                  ORDER GRANTING JOINT STIPULATION TO ARBITRATE CLAIMS AND DISMISS LAWSUIT
